        Case 2:21-cv-00702-CLM Document 22 Filed 09/03/21 Page 1 of 1                    FILED
                                                                                2021 Sep-03 AM 08:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

AMERICA’S FRONTLINE                     )
DOCTORS, et al.,                        )
                 Plaintiffs,            )
                                        )
v.                                      )       Case No. 2:21-cv-702-CLM
                                        )
XAVIER BECERRA, Secretary               )
of the U.S. Department of Health        )
and Human Services, et al.,             )
                Defendants.             )


                                     ORDER

      The Plaintiffs have filed a Notice of Voluntary Dismissal (doc. 21), in which

they seek to “dismiss Count VII of the complaint” under Rule 41(a). But in Perry v.

Schumacher Group of Louisiana., 891 F.3d 954 (11th Cir. 2018), the Eleventh

Circuit held that Rule 41(a) is not an appropriate vehicle to dismiss a single claim

without dismissing the entire lawsuit, id. at 958. Because the Court cannot use Rule

41(a) as the Plaintiffs wish, the Court DENIES Plaintiffs’ motion.

      To accomplish the same task, Plaintiffs may seek leave to amend their

Complaint under Rule 15, id., and the Court invites them to do so.

      DONE and ORDERED on September 3, 2021.


                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE
